


Exhibit 10.68




AMENDMENT TO THE CONSULTING AGREEMENT


This Amendment (the “Amendment”) to the Consulting Agreement is effective as of
July 6, 2012 (the “Amendment Effective Date”), by and between THE MEDICINES
COMPANY, a Delaware corporation with its principal place of business located at
8 Sylvan Way, Parsippany, New Jersey 07054 (the “Company”) and STRATEGIC
IMAGERY, LLC, having an address of 315 South Shore Drive, Sarasota, Florida
34234 (the “Consultant”). The Company and the Consultant shall, at times
throughout this Amendment, be referred to individually as a “Party” and
collectively as the “Parties”.


WHEREAS, the Parties are parties to a certain Consulting Agreement, dated as of
July 6, 2012 (the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement as more particularly set
forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the Parties agree that, as of the Amendment Effective Date, the
Agreement is amended as follows:


1.    Section 4.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:


4.1
During the Term of this Agreement, the Company will pay the Consultant hourly
consulting fees in the amount of $500. Consultant is authorized to spend a
maximum of 240 hours in connection with the Services. The total amount payable
for the Services under this Agreement shall not exceed $120,000 without prior
written authorization from Company. The Company's payment of the fees specified
in this Agreement constitutes full payment to Consultant for the Services and
Consultant shall not receive any other compensation or benefits for the
Services. If, however, the Company requests a modification of the Services, the
Parties shall agree in writing to adjust the fee accordingly.



2.    Capitalized terms used herein but not otherwise defined in this Amendment
shall have the meanings provided in the Agreement.


3.    Except as modified in this Amendment, the remainder of the Agreement shall
remain in effect. This Amendment shall be deemed to be part of the Agreement
and, as modified in accordance herewith, the Agreement is hereby ratified and
declared in full force and effect.




[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Party is signing this Agreement on the date stated
below that Party's signature.




THE MEDICINES COMPANY






By:    /s/ Clive A. Meanwell        
Name:     Clive A. Meanwell
Title:    Chairman and Chief Executive Officer


Dated:        12/3/12        






STRATEGIC IMAGERY, LLC






By:     /s/ Robert G. Savage        
Name:     Robert G. Savage
Title:    President


Dated:        12/3/12        








